                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEREMIAH RICE, # Y-19970,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
       vs.                                         )      Case No. 18-cv-1388-NJR
                                                   )
SERGEANT ROSENBERGER,                              )
and C/O McCARTY,                                   )
                                                   )
                       Defendants.                 )

                              MEMORANDUM AND ORDER
ROSENSTENGEL, District Judge:

       This matter is before the Court for consideration of Plaintiff’s Motion for Leave to

Consolidate Case and/or as a[n] Alternative to Dismiss the Matter (Doc. 9), and his Motion to

Amend (Rule 59e) Complaint (Doc. 11). The Court dismissed this case on September 18, 2018, for

failure to prosecute (Doc. 6), and later construed the Motion filed at Doc. 9 as a motion under Rule

59(e) to alter or amend the judgment. (Doc. 10). Plaintiff filed the Motion at Doc. 11 after the Court

granted him leave to submit an amended motion. (Doc. 10). He also filed a motion for leave to

proceed in forma pauperis (“IFP”) (Doc. 12) as directed, but failed to include his inmate trust fund

account statement for the six months preceding the severance of this case on July 13, 2018.

       In the Rule 59(e) motions (Docs. 9 and 11), Plaintiff argues that the Court improperly

severed Counts 6 and 7 into this case. He claims that the actions of Defendants Rosenberger and

McCarty were taken in retaliation against him for his family’s complaint lodged with the Vandalia

Police Department and were part of the same transaction as the conduct in Counts 1-5, which remain

in the original case (Rice v. Poe, et al., Case No. 18-cv-1019-DRH-DGW). (Doc. 9, p. 2-3; Doc. 11,

p. 1). The motion at Doc. 11 includes an “Amended Statement of Claim,” in which Plaintiff sets forth

an entirely new allegation regarding an April 28, 2018, incident of excessive force at the hands of



                                                  1
Rosenberger. (Doc. 11, p. 3). Plaintiff requests the Court to re-consolidate Counts 6 and 7 with the

original case, or in the alternative, to dismiss the instant case. (Doc. 9, p. 3; Doc. 11, p. 2).

                                                 Discussion

        Federal Rule of Civil Procedure 59(e) permits a court to amend a judgment only if the

movant demonstrates a manifest error of law or fact or presents newly discovered evidence that was

not previously available. See, e.g., Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007).

A motion under Rule 59(e) cannot be used to present evidence that could have been presented before

the challenged order or judgment was entered. Id. at 512; see also Moro v. Shell Oil Co., 91 F.3d

872, 876 (7th Cir. 1996).

        Plaintiff’s motion (Doc. 11) improperly attempts to add new allegations to the original

Complaint in a piecemeal fashion. Rule 59(e) is not the proper vehicle to amend a pleading, 1 nor can

Rule 59(e) be used to present material that Plaintiff could have included in his original Complaint.

See Moro, 91 F.3d at 876. Plaintiff appears to have misunderstood the Court’s Order (Doc. 10),

which granted him leave to file an amended motion to alter or amend the judgment in this case. The

Court’s Order said nothing about filing an amended complaint, and it did not authorize Plaintiff to do

so, piecemeal or otherwise. (Doc. 10). Even if the Court were to accept Plaintiff’s proffered

“amendment,” the additional facts do not have anything to do with the alleged incident of excessive

force on April 21, 2017, on which Counts 6 and 7 are based. (Doc. 1, pp. 3-5).

        When considering a Rule 59(e) motion, the Court must look to the original Complaint and

determine whether the Court made an error of law or fact in evaluating the Plaintiff’s claims. Having

done so, the Court finds no error in the decision to sever Counts 6 and 7 into a separate action from

Counts 1-5. Plaintiff’s Complaint (Doc. 2) never alleged that Rosenberger’s or McCarty’s actions


1
 A proposed amended complaint must include all the relevant facts and allegations in support of the Plaintiff’s
claims and must stand on its own. An amended complaint supersedes and replaces all prior complaints,
rendering them void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004).
Piecemeal amendments are not accepted.

                                                      2
were acts of retaliation, or that their conduct was connected to the incidents involving the other

Defendants. The Complaint set forth the claims against Rosenberger and McCarty in sections

labeled, “Misuse of Force,” “Failure to Protect,” and “Deliberate Indifference to Medical Needs.”

(Doc. 2, pp. 9-11). Plaintiff wrote a separate section entitled “Retaliation,” and did not include any

mention of Rosenberger or McCarty under that heading, nor did he claim any retaliation on the part

of these two Defendants elsewhere in the pleading. (Doc. 2, pp. 11-15). As the Court observed in the

threshold merits review order, Plaintiff’s factual allegations fail to suggest that Rosenberger or

McCarty were motivated by a desire to retaliate against him. (Doc. 1, pp. 6-7). The Complaint does

not provide any grounds to conclude that the incident of alleged excessive force and deliberate

indifference at the hands of Rosenberger and McCarty was part of the same transaction or occurrence

as the incidents in Counts 1-5.

        Plaintiff’s motions do not demonstrate any mistake of law or fact or present any newly

discovered evidence that would justify the relief he seeks under Rule 59(e). Upon review of the

record, the Court remains persuaded that Counts 6 and 7 were correctly severed from Counts 1-5 as

improperly joined. Therefore, the Motion for Leave to Consolidate Case and/or as a[n] Alternative to

Dismiss the Matter (Doc. 9) and the Motion to Amend (Rule 59e) Complaint (Doc. 11) are DENIED

IN PART, in that Counts 6 and 7 shall not be re-consolidated into Case No. 18-cv-1019-DRH-DGW.

        The Motions (Docs. 9 and 11) requested in the alternative to dismiss this action, in the event

that consolidation was denied. Of course, the action was already dismissed for failure to prosecute,

before Plaintiff filed his motions. In light of the mail delay that occurred in connection with

Plaintiff’s transfer, however, and because a plaintiff has the right to voluntarily dismiss his case, see

Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Motions (Docs. 9 and 11) are GRANTED in

part as to the nature of the dismissal.




                                                   3
        IT IS THEREFORE ORDERED that this action shall remain dismissed, but the dismissal

shall be WITHOUT PREJUDICE, in consideration of Plaintiff’s request for a voluntary dismissal.

An amended judgment shall be entered to reflect this change.

                     Motion for Leave to Proceed in Forma Pauperis (Doc. 12)

        As Plaintiff was advised in the Notice of Impending Dismissal entered on August 21, 2018

(Doc. 5), he incurred the obligation to pay the filing fee for this action when the case was properly

severed from the original action. Plaintiff also was given this information in the letter notifying him

of the case opening (Doc. 4). The September 18 Order dismissing this case (Doc. 6) included

directions for the Trust Fund Officer at Plaintiff’s institution to deduct payments from his prison trust

fund account until the filing fee of $400.00 is paid in full.

        Plaintiff filed his Motion for Leave to Proceed IFP (Doc. 12) on October 12, 2018, but he did

not include his inmate trust fund statement. Without that financial information, the Court cannot

determine whether Plaintiff is entitled to be assessed the lower filing fee of $350.00, rather than the

$400.00 fee that is charged when leave to proceed IFP is denied. 2 Although the case will remain

closed, Plaintiff shall be allowed another opportunity to submit his inmate trust fund account

statements to enable the Court to consider his IFP motion at Doc. 12.

        IT IS THEREFORE ORDERED that Plaintiff SHALL SUBMIT his inmate trust fund

account statements for the period from January 1, 2018—July 13, 2018, on or before November 7,

2018. If the trust fund statements are not received by this date, the IFP motion shall be denied, and

the previously-entered Order (Doc. 6) for payment of the full $400.00 filing fee shall stand.

        The Court RESERVES RULING on the IFP Motion at Doc. 12 until after the receipt of

Plaintiff’s trust account information.




2
 See Judicial Conference Schedule of Fees—District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914,
No. 14.

                                                     4
                                              Disposition

        The Clerk is DIRECTED to enter an amended judgment in this case, to reflect that the

dismissal is without prejudice.

        Plaintiff’s filing of his Rule 59(e) Motions challenging the judgment (Docs. 9 and 11)

suspended the 30-day deadline for filing a notice of appeal following the dismissal of the case. FED.

R. APP. P. 4(a)(4). Now that the motions have been resolved, if Plaintiff wishes to appeal the

dismissal of this case, his notice of appeal must be filed with this court within thirty days of the entry

of this order. FED. R. APP. P. 4(a)(1)(A) and (a)(4)(A)(iv); York Group, Inc. v. Wuxi Taihu Tractor

Co., Ltd., 632 F.3d 399, 401 (7th Cir. 2011). A motion for leave to appeal in forma pauperis must set

forth the issues Plaintiff plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Plaintiff does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of

the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133

F.3d 464, 467 (7th Cir. 1998). Moreover, if the appeal is found to be nonmeritorious, Plaintiff may

also incur a “strike.” 28 U.S.C. § 1915(g).

        IT IS SO ORDERED.

        DATED: October 17, 2018


                                                         ___________________________
                                                         NANCY J. ROSENSTENGEL
                                                         United States District Judge




                                                    5
